           Case: 20-1293 Document:
Case 2:18-cv-11776-AJT-EAS ECF No. 26-1   Filed: 12/23/2020
                                   154, PageID.3970            Page: 1 Page 1 of 5 (1 of 5)
                                                       Filed 12/23/20



                                          No. 20-1293
                                                                                      FILED
                             UNITED STATES COURT OF APPEALS                     Dec 23, 2020
                                                                           DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT


JOHN DOE,                                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
v.                                                      )                 ORDER
                                                        )
UNIVERSITY OF MICHIGAN, et al.,                         )
                                                        )
       Defendants,                                      )
                                                        )
PAMELA HEATLIE, et al.,                                 )
                                                        )
       Defendants-Appellants.                           )




       Before: SUHRHEINRICH, GILMAN, and LARSEN, Circuit Judges.


       Plaintiff John Doe filed a civil-rights action alleging, among other things, that the sexual

misconduct policies of Defendants—the University of Michigan, the Board of Regents of the

University of Michigan, Pamela Heatlie, Robert Sellers, Martin Philbert, Erik Wessel, Laura Blake

Jones, E. Royster Harper, Suzanne McFadden, and Paul Robinson (collectively, “the

University”)—violated his right to due process. The individual defendants appeal the district

court’s judgment finding that the University violated Doe’s right to due process and directing that

Doe was entitled to a live hearing with the opportunity to cross-examine the claimant. Doe moves

to dismiss the appeal as moot because the University has since permanently closed his proceedings.

Defendants oppose dismissal, and Doe replies.
           Case: 20-1293 Document:
Case 2:18-cv-11776-AJT-EAS ECF No. 26-1   Filed: 12/23/2020
                                   154, PageID.3971            Page: 2 Page 2 of 5 (2 of 5)
                                                       Filed 12/23/20

                                             No. 20-1293
                                                 -2-

        Federal courts may adjudicate only live cases or controversies. U.S. Const. art. III, § 2;

Lewis v. Cont’l Bank Corp., 494 U.S. 472, 477 (1990). “To invoke the jurisdiction of a federal

court, a litigant must have suffered, or be threatened with, an actual injury traceable to the

defendant and likely to be redressed by a favorable judicial decision.” Id. Federal courts may not

“decide questions that cannot affect the rights of litigants in the case before them” and are confined

to “resolving real and substantial controvers[ies] admitting of specific relief through a decree of a

conclusive character, as distinguished from an opinion advising what the law would be upon a

hypothetical state of facts.” Id. (alteration in original) (internal quotation marks and citations

omitted).

        Doe sought to enjoin the student disciplinary proceedings against him. The University has

since permanently closed his proceedings; thus, there is no relief we may grant that will make a

difference to Doe’s legal interests.      Defendants contend, however, that live issues remain,

including whether the district court had subject–matter jurisdiction to entertain Doe’s suit and

whether they are liable for attorney fees. A district court’s judgment, entered without subject–

matter jurisdiction, is void ab initio. See Martini v. Republic Steel Corp., 532 F.2d 1079, 1081

(6th Cir. 1976) (per curiam); see also New Rock Asset Partners, L.P. v. Preferred Entity

Advancements, Inc., 101 F.3d 1492, 1496 (3d Cir. 1996). If a judgment is void ab initio, and a

reversal would allow the appellant to obtain a money judgment, a case is not moot. New Rock

Asset Partners, 101 F.3d at 1496–97. But here, Defendants do not seek any monetary relief. By

its terms, the district court’s order applied only to Doe. And although a ruling on the jurisdictional

issues might assist Defendants in future litigation, that does not constitute a legal interest sufficient

for this appeal to proceed. See Ford v. Wilder, 469 F.3d 500, 504 (6th Cir. 2006).
           Case: 20-1293 Document:
Case 2:18-cv-11776-AJT-EAS ECF No. 26-1   Filed: 12/23/2020
                                   154, PageID.3972            Page: 3 Page 3 of 5 (3 of 5)
                                                       Filed 12/23/20

                                            No. 20-1293
                                                -3-

       There is a pending motion for attorney fees before the district court. An “interest in

attorney’s fees is . . . insufficient to create an Article III case or controversy where none exists on

the merits of the underlying claim.” Lewis, 494 U.S. at 480; see also Fleming v. Gutierrez, 785

F.3d 442, 448 (10th Cir. 2015) (“The possibility that the preliminary injunction will form the basis

for a grant of attorney’s fees does not transform this appeal into a live controversy.”); S-1 v.

Spangler, 832 F.2d 294, 297 n.1 (4th Cir. 1987) (“The fact that the parents still assert a claim for

costs and attorney’s fees . . . does not avert mootness of the underlying action on the merits.”).

       Whether we simply dismiss the appeal, leaving the underlying judgment intact, or vacate

the judgment depends on the equities of the case. Ford, 469 F.3d at 505. Ordinarily, courts that

dismiss an appeal as moot either reverse or vacate the judgment and remand with instructions to

dismiss. United States v. Munsingwear, Inc., 340 U.S. 36, 39 (1950). This practice reflects that

“[a] party who seeks review of the merits of an adverse ruling, but is frustrated by the vagaries of

circumstances, ought not in fairness be forced to acquiesce in the judgment.” U.S. Bancorp Mortg.

Co. v. Bonner Mall P’ship, 513 U.S. 18, 25 (1994). If, however, the appellant caused the case to

become moot, the appeal may be dismissed without vacating the underlying judgment. Id. Thus,

“[t]he question of fault is central to our determination regarding vacatur.” Ford, 469 F.3d at 505.

Courts should also consider the public interest, given that “[j]udicial precedents are presumptively

correct and valuable to the legal community as a whole.” Id. at 506 (alteration in original) (internal

quotation marks omitted) (quoting U.S. Bancorp. Mortg. Co., 513 U.S. at 26). The defendants are

not wholly responsible for Doe’s case becoming moot, given that the district court required that

Doe be given the opportunity to cross-examine the claimant and the claimant now declines to

participate in the proceedings. As to the public interest, the district court’s judgment, in an

unpublished order, has no precedential effect. Vacatur is therefore warranted.
           Case: 20-1293 Document:
Case 2:18-cv-11776-AJT-EAS ECF No. 26-1   Filed: 12/23/2020
                                   154, PageID.3973            Page: 4 Page 4 of 5 (4 of 5)
                                                       Filed 12/23/20

                                             No. 20-1293
                                                 -4-

        Finally, Doe seeks attorney fees and costs. There is a motion currently pending before the

district court for attorney fees, and the district court is better positioned to decide this issue in the

first instance. We also note that “[b]y vacating the district court’s merits decision,” we “do not

necessarily disturb [Doe]’s status as a ‘prevailing party’ for purposes of attorney’s fees.” Fialka-

Feldman v. Oakland Univ. Bd. of Trs., 639 F.3d 711, 717 (6th Cir. 2011).

        The motion to dismiss as moot is therefore GRANTED, and the case is REMANDED

with instructions for the district court to VACATE the judgment.

                                                ENTERED BY ORDER OF THE COURT




                                                Deborah S. Hunt, Clerk
           Case: 20-1293 Document:
Case 2:18-cv-11776-AJT-EAS ECF No. 26-2   Filed: 12/23/2020
                                   154, PageID.3974            Page: 1 Page 5 of 5 (5 of 5)
                                                       Filed 12/23/20

                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                 Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988               www.ca6.uscourts.gov



                                                  Filed: December 23, 2020



Ms. Deborah L. Gordon
Law Offices
33 Bloomfield Hills Parkway
Suite 220
Bloomfield Hills, MI 48304

Mr. Joshua W. B. Richards
Saul, Ewing, Arnstein & Lehr
1500 Market Street
Suite 3800
Philadelphia, PA 19102

                     Re: Case No. 20-1293, John Doe v. University of Michigan, et al
                         Originating Case No. : 2:18-cv-11776

Dear Counsel,

   The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Jill E Colyer
                                                  Case Manager
                                                  Direct Dial No. 513-564-7024

cc: Ms. Elizabeth Ann Marzotto Taylor
    Mr. Patrick Francis Nugent
    Ms. Amy Lynn Piccola
    Mr. Brian M. Schwartz
    Mr. David J. Weaver

Enclosure

Mandate to issue
